 


109 HR 4318 IH: Outer Continental Shelf Natural Gas Relief Act
U.S. House of Representatives
2005-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4318 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2005 
Mr. Peterson of Pennsylvania (for himself and Mr. Abercrombie) introduced the following bill; which was referred to the Committee on Resources, and in addition to the Committees on Energy and Commerce and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To terminate the effect of all provisions of Federal law that prohibit the expenditure of appropriated funds to conduct natural gas leasing and preleasing activities for any area of the Outer Continental Shelf, to terminate all withdrawals of Federal submerged lands of the Outer Continental Shelf from leasing for exploration for, and development and production of, natural gas, and for other purposes. 
 
 
1.Short title This Act may be cited as the Outer Continental Shelf Natural Gas Relief Act. 
2.Termination of prohibitions on expenditures for, and withdrawals from, offshore gas leasing 
(a)Prohibitions on expendituresAll provisions of Federal law that prohibit the expenditure of appropriated funds to conduct natural gas leasing and preleasing activities for any area of the Outer Continental Shelf shall have no force or effect. 
(b)Revocation withdrawalsAll withdrawals of Federal submerged lands of the Outer Continental Shelf from leasing, including withdrawals by the President under the authority of section 12(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1341(a)), are hereby revoked and are no longer in effect with respect to the leasing of areas for exploration for, and development and production of, natural gas. 
3.Outer Continental Shelf leasing program 
(a)State approval requirementsThe Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) is amended by inserting after section 9 the following: 
 
10.State approval requirement with respect to gas leasing The Secretary may not grant any gas lease for any area of the outer Continental Shelf that is located within 20 miles of the coastline of a State unless the Governor of the State notifies the Secretary that the State approves of the granting of such a lease for such area. . 
(b)Minimum area subject to gas leasing 
(1)RequirementSection 18(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1344(a)) is amended by inserting after the second sentence the following: The Secretary shall, in each 5-year program, include lease sales that when viewed as a whole propose to offer for gas leasing at least 75 percent of the available unleased acreage within each outer Continental Shelf planning area.. 
(2)ApplicationThe amendment made by paragraph (1) shall apply with respect to the 5-year Outer Continental Shelf gas leasing program in effect on the date of the enactment of this Act, and to each such 5-year program thereafter. 
4.Sharing of revenues 
(a)In generalSection 8(g) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(g)) is amended— 
(1)in paragraph (2) by striking Notwithstanding and inserting Except as provided in paragraph (6), and notwithstanding; 
(2)by redesignating paragraphs (6) and (7) as paragraphs (7) and (8); and 
(3)by inserting after paragraph (5) the following: 
 
(6)Bonus bids and royalties after September 30, 2006 
(A)New gas leasesOf amounts received by the United States as bonus bids and royalties under new Federal gas leases on submerged lands that are located within the seaward boundaries of a State established under section 4(a)(2)(A)— 
(i)40 percent shall be paid to the State; and 
(ii)10 percent shall be available for the Low-Income Home Energy Assistance Program under the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.).  
(B)Existing gas leasesOf amounts received by the United States as bonus bids and royalties under existing Federal gas leases on submerged lands that are located within the seaward boundaries of a State established under section 4(a)(2)(A), there shall be paid to the State— 
(i)in the case of amounts received in the first full fiscal year after the date of the enactment of the Outer Continental Shelf Natural Gas Relief Act, 10 percent; 
(ii)in the case of amounts received in the second full fiscal year after such date of enactment, 20 percent; 
(iii)in the case of amounts received in the third full fiscal year after such date of enactment, 30 percent; and 
(iv)in the case of amounts received in the fourth full fiscal year after such date of enactment and each fiscal year thereafter, 40 percent. 
(C)Leased tract that lies partially within the seaward boundaries of a StateIn the case of a leased tract that lies partially within the seaward boundaries of a State, the amounts of bonus bids and royalties from such tract that are subject to subparagraph (A) or (B), as applicable, with respect to such State shall be a percentage of the total amounts of bonus bids and royalties from such tract that is equivalent to the total percentage of surface acreage of the tract that lies within such seaward boundaries.  
(D)DefinitionsIn this paragraph: 
(i)Existing Federal gas leaseThe term existing Federal gas lease means a gas lease under this Act granted before the date of the enactment of the Outer Continental Shelf Natural Gas Relief Act. 
(ii)New Federal gas leaseThe term new Federal gas lease means a gas lease under this Act granted on or after the date of the enactment of the Outer Continental Shelf Natural Gas Relief Act. 
(E)ApplicationThis paragraph shall apply to bonus bids and royalties received by the United States after September 30, 2006,. 
(b)Establishment of State seaward boundariesSection 4(a)(2)(A) of the Outer Continental Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended in the first sentence by striking , and the President and all that follows through the end of the sentence and inserting the following: . Such extended lines are deemed to be as indicated on the maps for each outer Continental Shelf region entitled Alaska OCS Region State Adjacent Zone and OCS Planning Areas, Pacific OCS Region State Adjacent Zones and OCS Planning Areas, Gulf of Mexico OCS Region State Adjacent Zones and OCS Planning Areas, and Atlantic OCS Region State Adjacent Zones and OCS Planning Areas, all of which are dated September 2005 and on file in the Office of the Director, Minerals Management Service.. 
5.Natural gas-only leasingSection 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end the following subsection: 
 
(p)Natural gas-only leasing 
(1)In generalThe Secretary may issue leases under this section that authorize development and production only of natural gas and associated condensate in accordance with regulations promulgated under paragraph (2). 
(2)RegulationsBefore issuing any lease under paragraph (1), the Secretary must promulgate regulations that— 
(A)define what constitutes natural gas, condensate, and oil; 
(B)establish the lessee’s rights and obligations regarding condensate produced in association with natural gas; 
(C)prescribe procedures and requirements that the lessee of a lease issued under this subsection must follow if the lessee discovers oil deposits in the course of exploration or development; and 
(D)establish such other requirements for natural gas-only leases as the Secretary considers appropriate. 
(3)Application of other lawsAll provisions of this Act or any other Federal law or regulations that apply to oil and natural gas leases for the outer Continental Shelf shall apply to natural gas-only leases authorized under this subsection. 
(4)Existing leasesAt the request of the lessee of an oil and gas lease in effect under this section on the date of enactment of this subsection, and under the requirements prescribed in regulations promulgated under paragraph (2), the Secretary may restrict development under such a lease to natural gas and associated condensate only. 
(5)Oil and gas leasing programs 
(A)Program for 2002-2007The Secretary may issue a natural gas-only lease in accordance with this subsection before June 30, 2007, without amending the outer Continental shelf leasing program that applies for the period beginning on the date of the enactment of this subsection and ending June 30, 2007, if the Secretary provides public notice and an opportunity to comment on the proposed notice of sale. 
(B)Program for 2007-2012The Secretary may include provisions regarding issuance of natural gas-only leases in the outer Continental shelf leasing program that applies for the 5-year period beginning in 2007, notwithstanding any draft proposal for such program issued before the date of the enactment of this subsection.. 
 
